EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abe Hershkovitz on 11/29/2021.

The application has been amended as follows: 

In the claims

29. (Currently Amended) A downhole tool for removing sections of a metal tubing, the tool comprising:
	- at least one conductive element for corroding a section of the metal tubing using an electrolytic process with an electrolyte and configured to control acceleration of corrosion at different positions of the metal tubing, said conductive element being one of, a cylindrical or conical tube made of an electrically conductive material; and
	- an apparatus configured to establish connection to the metal tubing,
	wherein the tube comprises at least one of, longitudinal grooves or helical grooves.

Claim 30 has been cancelled.


In claim 36, line 2, the phrase “the conductive element” has been deleted and replaced with –the at least one conductive element--.

38. (Currently Amended) A downhole tool for removing sections of a metal tubing, the tool comprising:
	- at least one conductive element for corroding a section of the metal tubing using an electrolytic process with an electrolyte and configured to control acceleration of corrosion at different positions of the metal tubing, said conductive element being one of, a cylindrical or conical tube made of an electrically conductive material; and
- an apparatus configured to establish connection to the metal tubing,
wherein the tool further comprises at least one electrical motor for rotation of equipment on the tool, at least one high power AC/DC source, at least one module for transferring power and movement of the tool, at least one coupling system for connection to other equipment or strings in a wellbore, and at least one apparatus to provide vibration to the at least one conductive element.

In claim 41, lines 3-4, the phrase “and formation and controls completion cables” has been deleted and replaced with –formation and control completion cables--.



In claim 51, lines 6-7, the phrase “the conductive element” has been deleted and replaced with –the at least one conductive element--.

In claim 52, line 3, the phrase “the conductive elements” has been deleted and replaced with –the at least one conductive element--.

In claim 54, lines 6-7, the phrase “the conductive element” has been deleted and replaced with –the at least one conductive element--.

In claim 55, line 2, the phrase “the conductive element” has been deleted and replaced with –the at least one conductive element--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
11/30/2021